Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 5-9,14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, ‘the plurality of encoder sensors’ lacks antecedent basis.
In claim 14, ‘the plurality of encoder sensors’ lacks antecedent basis.




Claim Rejections - 35 USC § 103
Claim 1,2,4-8,10,11,13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2019/0049267) and Burton (6,575,902).

1. A computer-implemented method for determining a measurement of anxiety in a vehicle, comprising:
receiving sensor data from a plurality of sensors disposed within a plurality of areas of the vehicle; (Huang teaches sensing data from a patient wearing a device that includes sensors.  Burton is used to more explicitly teaches a plurality of sensors disposed in a plurality of areas of a vehicle; see at least col. 1:45-54.  To use such sensors with the device of Huang would have been obvious since it would merely yield predictable results, such as giving a more complete picture of the driver’s condition)
processing the sensor data into metrics associated with a type of measurement, wherein processing of the sensor data is completed by a neural network; (see at least ¶26 of Huang)
analyzing the processed metrics and determining an anxiety level associated with an occupant of the vehicle; (see at least ¶26 of Huang)
training the neural network based on the anxiety level and at least one driving event that is correlated with the anxiety level. (see at least ¶32 of Huang which teaches inputs of vehicle data and physiological data input into a neural network.  The neural network can be self learning, see at least ¶59,60.  Further, ¶52 teaches data set including stress level, which is considered to be analogous to anxiety level, and vehicle speed, etc. as inputs of a data set that allow the neural network to learn.)

2. The computer-implemented method of claim 1, wherein receiving sensor data from the plurality of sensors includes receiving sensor data from a plurality of seat sensors and a plurality of seat belt sensors, wherein the plurality of seat sensors and the plurality of seat belt sensors include pressure sensors and flex sensors that are configured in at least one matrix to sense levels of pressure and biometric data. (see at least col. 1:44 to col. 2:41 of Burton)


4. The computer-implemented method of claim 2, wherein receiving sensor data from the plurality of sensors includes receiving sensor data from a plurality of floor sensors, wherein the plurality of floor sensors include pressure sensors that are configured in at least one array to sense levels of force applied to a floor board of the vehicle. (see at least col. 2:4-31 of Burton)

5. The computer-implemented method of claim 4, wherein processing the sensor data into metrics associated with the type of measurement includes filtering sensor data received from the plurality of seat sensors, the plurality of seat belt sensors, the plurality of encoder sensors, and the plurality of floor sensors to remove noise artifacts. (see at least col. 12:13-25 of Burton)

6. The computer-implemented method of claim 5, wherein processing the sensor data into metrics includes communicating noise filtered sensor data that is received for at least one predetermined period of time to the neural network to process a body position metric, wherein the body position metric is processed based on evaluation of the noise filtered sensor data by the neural network to determine metric values that pertain to the body position of the occupant that indicate a particular level of stress and tension of the occupant. (see at least col. 20:67 to col. 21:28 of Burton which teaches posture of driver.  To use position as an input into the neural network of Huang would have been obvious since it would merely yield predictable results and allow for a more complete picture of the patient’s condition)

7.  The computer-implemented method of claim 6, wherein processing the sensor data into metrics includes communicating the noise filtered sensor data that is received for at least one predetermined period of time to the neural network to process a fidgeting metric, wherein the fidgeting metric is processed based on evaluation of the noise filtered sensor data by the neural network to determine metric values that pertain to a level of fidgeting exhibited by the occupant that indicates a particular level of stress and tension of the occupant.  (Burton teaches sensing pressure applied by the driver to, for example, a seat or mat sensors.  It is considered to be obvious that fidgeting be sensed since it is merely pressure applied to the pressure sensors at various times, on and off. Thus, it is what the pressure sensors normally do when the driver moves around in his seat.)

8. The computer-implemented method of claim 7, wherein processing the sensor data into metrics includes communicating the noise filtered sensor data that are received for at least one predetermined period of time to the neural network to process a ventilation metric, wherein the ventilation metric is processed based on evaluation of the noise filtered sensor data by the neural network to determine metric values that pertain to a ventilation rate exhibited by the occupant that indicates a particular level of stress and tension of the occupant. (see at least col. 7:60 of Burton which teaches respiration. To use respiration as an input into the neural network of Huang would have been obvious since it would merely yield predictable results and allow for a more complete picture of the patient’s condition.  Respiration is considered to be an obvious variant of ventilation)


10. A system for determining a measurement of anxiety in a vehicle, comprising:
a memory storing instructions when executed by a processor cause the processor to:
receive sensor data from a plurality of sensors disposed within a plurality of areas of the vehicle; (a memory is taught at least in figure 6 of Huang.  Further, Huang teaches sensing data from a patient wearing a device that includes sensors.  Burton is used to more explicitly teaches a plurality of sensors disposed in a plurality of areas of a vehicle; see at least col. 1:45-54.  To use such sensors with the device of Huang would have been obvious since it would merely yield predictable results, such as giving a more complete picture of the driver’s condition)
process the sensor data into metrics associated with a type of measurement, wherein processing of the sensor data is completed by a neural network; (see at least ¶26 of Huang)
analyze the processed metrics and determining an anxiety level associated with an occupant of the vehicle; (see at least ¶26 of Huang)
train the neural network based on the anxiety level and at least one driving event that is correlated with the anxiety level. (see at least ¶32 of Huang which teaches inputs of vehicle data and physiological data input into a neural network.  The neural network can be self learning, see at least ¶59,60.  Further, ¶52 teaches data set including stress level, which is considered to be analogous to anxiety level, and vehicle speed, etc. as inputs of a data set that allow the neural network to learn.)


11. The system of claim 10, wherein receiving sensor data from the plurality of sensors includes receiving sensor data from a plurality of seat sensors and a plurality of seat belt sensors, wherein the plurality of seat sensors and the plurality of seat belt sensors include pressure sensors and flex sensors that are configured in at least one matrix to sense levels of pressure and biometric data. (see at least col. 1:44 to col. 2:41 of Burton)


13. The system of claim 11, wherein receiving sensor data from the plurality of sensors includes receiving sensor data from a plurality of floor sensors, wherein the plurality of floor sensors include pressure sensors that are configured in at least one array to sense levels of force applied to a floor board of the vehicle. (see at least col. 2:4-31 of Burton)

14. The system of claim 13, wherein processing the sensor data into metrics associated with the type of measurement includes filtering sensor data received from the plurality of seat sensors, the plurality of seat belt sensors, the plurality of encoder sensors, and the plurality of floor sensors to remove noise artifacts. (see at least col. 12:13-25 of Burton)


15. The system of claim 14, wherein processing the sensor data into metrics includes communicating noise filtered sensor data that is received for at least one predetermined period of time to the neural network to process a body position metric, wherein the body position metric is processed based on evaluation of the noise filtered sensor data by the neural network to determine metric values that pertain to the body position of the occupant that indicate a particular level of stress and tension of the occupant.  (see at least col. 20:67 to col. 21:28 of Burton which teaches posture of driver.  To use position as an input into the neural network of Huang would have been obvious since it would merely yield predictable results and allow for a more complete picture of the patient’s condition)

16. The system of claim 15, wherein processing the sensor data into metrics includes communicating the noise filtered sensor data that is received for at least one predetermined period of time to the neural network to process a fidgeting metric, wherein the fidgeting metric is processed based on evaluation of the noise filtered sensor data by the neural network to determine metric values that pertain to a level of fidgeting exhibited by the occupant that indicates a particular level of stress and tension of the occupant. (Burton teaches sensing pressure applied by the driver to, for example, a seat or mat sensors.  It is considered to be obvious that fidgeting be sensed since it is merely pressure applied to the pressure sensors at various times, on and off.  Thus, it is what the pressure sensors normally do when the driver moves around in his seat.)


17. The system of claim 16, wherein processing the sensor data into metrics includes communicating the noise filtered sensor data that are received for at least one predetermined period of time to the neural network to process a ventilation metric, wherein the ventilation metric is processed based on evaluation of the noise filtered sensor data by the neural network to determine metric values that pertain to a ventilation rate exhibited by the occupant that indicates a particular level of stress and tension of the occupant. (see at least col. 7:60 of Burton which teaches respiration. To use respiration as an input into the neural network of Huang would have been obvious since it would merely yield predictable results and allow for a more complete picture of the patient’s condition.  Respiration is considered to be an obvious variant of ventilation)




19. A non-transitory computer readable storage medium  storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising:
receiving sensor data from a plurality of sensors disposed within a plurality of areas of a vehicle; Huang teaches sensing data from a patient wearing a device that includes sensors.  Burton is used to more explicitly teaches a plurality of sensors disposed in a plurality of areas of a vehicle; see at least col. 1:45-54.  To use such sensors with the device of Huang would have been obvious since it would merely yield predictable results, such as giving a more complete picture of the driver’s condition)
processing the sensor data into metrics associated with a type of measurement, wherein processing of the sensor data is completed by a neural network; (see at least ¶26 of Huang)
analyzing the processed metrics and determining an anxiety level associated with an occupant of the vehicle; (see at least ¶26 of Huang)
training the neural network based on the anxiety level and at least one driving event that is correlated with the anxiety level.  (see at least ¶32 of Huang which teaches inputs of vehicle data and physiological data input into a neural network.  The neural network can be self learning, see at least ¶59,60.  Further, ¶52 teaches data set including stress level, which is considered to be analogous to anxiety level, and vehicle speed, etc. as inputs of a data set that allow the neural network to learn.)







Claim 9,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2019/0049267) and Burton (6,575,902), and further in view of Volosin et al (2019/0282178).

9. The computer-implemented method of claim 8, wherein analyzing the processed metrics and determining the anxiety level includes passing the body position metric, the fidgeting metric, and the ventilation metric through at least one pre-trained data classifier, wherein the pre-trained data classifier evaluates the metrics against at least one anxiety level determining model that pertains to a body position, a level of fidgeting, and a ventilation rate of an individual experiencing one or more levels of anxiety. (Huang is silent as to a trained classifier.  However, Volosin teaches that trained classifiers are well known in the art; see at least ¶269-276.  It would have been obvious to use such with the device of Huang since it would merely yield predictable results as taught in Volosin.)


18. The system of claim 17, wherein analyzing the processed metrics and determining the anxiety level includes passing the body position metric, the fidgeting metric, and the ventilation metric through at least one pre-trained data classifier, wherein the pre-trained data classifier evaluates the metrics against at least one anxiety level determining model that pertains to a body position, a level of fidgeting, and a ventilation rate of an individual experiencing one or more levels of anxiety. (Huang is silent as to a trained classifier.  However, Volosin teaches that trained classifiers are well known in the art; see at least ¶269-276.  It would have been obvious to use such with the device of Huang since it would merely yield predictable results as taught in Volosin.)

20. The non-transitory computer readable storage medium of claim 19, wherein analyzing the processed metrics and determining the anxiety level includes passing a body position metric, a fidgeting metric, and a ventilation metric through at least one pre-trained data classifier, wherein the pre-trained data classifier evaluates the metrics against at least one anxiety level determining model that pertains to a body position, a level of fidgeting, and a ventilation rate of an individual experiencing one or more levels of anxiety.  (Huang is silent as to a trained classifier.  However, Volosin teaches that trained classifiers are well known in the art; see at least ¶269-276.  It would have been obvious to use such with the device of Huang since it would merely yield predictable results as taught in Volosin.)



Claim 3,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2019/0049267) and Burton (6,575,902), and further in view Thomas et al (2019/0184853).

3. The computer-implemented method of claim 2, wherein receiving sensor data from the plurality of sensors includes receiving sensor data from a plurality of encoder sensors of an encoder that is included as part of a seat belt retractor mechanism, wherein the plurality of encoder sensors include flex sensors that sense levels of stress placed upon a seat belt of the vehicle. (although Burton is considered to teach pressure sensors, that are flexible in order to detect patient movement, and thus are flex sensors, Burton is silent as to sensors as part of a seat belt retractor mechanism.  Thomas teaches various biometric sensors that detect signals from anywhere along the seat belt including the retractor mechanism, see at least  ¶2,12,17,20,22,33.  It would have been obvious to use an encoder which is part of a retractor mechanism since it would merely yield predictable results such as a more complete picture of the seat occupant’s status while seated)

12. The system of claim 11, wherein receiving sensor data from the plurality of sensors includes receiving sensor data from a plurality of encoder sensors of an encoder that is included as part of a seat belt retractor mechanism, wherein the plurality of encoder sensors include flex sensors that sense levels of stress placed upon a seat belt of the vehicle.  (although Burton is considered to teach pressure sensors, that are flexible in order to detect patient movement, and thus are flex sensors, Burton is silent as to sensors as part of a seat belt retractor mechanism.  Thomas teaches various biometric sensors that detect signals from anywhere along the seat belt including the retractor mechanism, see at least  ¶2,12,17,20,22,33.  It would have been obvious to use an encoder which is part of a retractor mechanism since it would merely yield predictable results such as a more complete picture of the seat occupant’s status while seated)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792